DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claims 1 – 13, 16 – 18 and 24 – 35, of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claims 1 – 11 and 16 – 17 as being unpatentable over Lu et al (U.S. Patent Application Publication No. 2004/0105994 Al) in view of Overbergh et al (EP 79178 A1) and Knutson et al (U.S. Patent No. 3,658,741) and Lee (U.S. Patent No. 7,528,185), of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 103(a) rejection of Claim 18 as being unpatentable over Lu et al (U.S. Patent Application Publication No. 2004/0105994 A1) in view of Overbergh et al (EP 79178 A1) and Knutson et al (U.S. Patent No. 3,658,741) and Lee (U.S. Patent No. 7,528,185) and further in view of Curry (U.S. Patent No. 4,267,928), of record on page 2 of the previous Action, is withdrawn.


4. 	The 35 U.S.C. 103(a) rejection of Claims 24 – 35  as being unpatentable over Lu et al (U.S. Patent Application Publication No. 2004/0105994 A1) in view of Overbergh et al (EP 79178 A1) and Knutson et al (U.S. Patent No. 3,658,741) and Lee (U.S. Patent No. 7,528,185) and further in view of Blemberg et al (U.S. Patent No. 5,108,844), of record on page 2 of the previous Action, is withdrawn.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 – 13, 16 – 18 and 24 – 35 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘a curve of an ATR infrared spectrum’ is indefinite as its meaning is unclear. For purposes of examination, the phrase will be interpreted to mean ‘an ATR infrared spectrum.’

Claim Rejections – 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8. 	Claims 1 – 11 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holbert et al (U.S. Patent Application Publication No. 2011/0003096 A1) in view of Overbergh et al (EP 79178 A1) and Knutson et al (U.S. Patent No. 3,658,741).
With regard to Claims 1 and 10 – 11, Holbert et al disclose a sheet (paragraph 0044) comprising a first and second layer that are bonded by a pressure – sensitive adhesive (paragraph 
Overbergh et al teach an adhesive (page 2, lines 1 – 2) comprising a copolymer (a) of ethylene and alpha, beta unsaturated carboxylic acid and a copolymer (b) of ethylene and 
It therefore would have been obvious for one of ordinary skill in the art to provide for an adhesive, therefore adhesion promoter, that is a copolymer of ethylene and alpha, beta unsaturated carboxylic acid and a copolymer of ethylene and unsaturated carboxylic acid in order to obtain improved adhesion as taught by Overbergh et al.
The copolymer (a) taught by Overbergh et al is an ethylene – acrylic acid copolymer having acrylic acid in the amount of 10% by weight (page 4, lines 1 – 27 of Overbergh et al) and the copolymer (b), disclosed in Knutson et al (page 5, lines 12 – 15 of Overbergh et al) is an ethylene – acrylic acid copolymer (column 2, lines 46 – 67 of Knutson et al) having acrylic acid in the amount of 15% by weight (column 7, lines 9 - 11 of Knutson et al). Because ethylene – acrylic acid copolymers having different amounts of acrylic acid are taught, as stated on page 46, lines 26 – 29 and Figure 7 of the instant specification, a first C=O group absorption maximum higher than a second C=O group absorption maximum would be obtained. Two adhesion promoting materials, which are the two ethylene – acrylic acids, are therefore taught, and each is a functionalized polyolefin that has been obtained by co – polymerization of an unsaturated hydrocarbon which is ethylene and a co – monomer bearing a hetero – atom which is oxygen. The adhesion – promoting material with the highest content of the comonomer would therefore be applied to the barrier layer, followed by the remaining  adhesion – promoting material. The adhesion – promoting layer would therefore have an outer surface adjacent to the barrier layer, and an inner surface adjacent to the inner polymer layer and a first distance away from the outer surface.

With regard to Claims 3 – 7, because Holbert et al disclose ethylene – acrylic acid copolymer, as disclosed in the instant specification, the claimed distances and absorption maxima are disclosed.
With regard to Claim 8, because a blend of two copolymers is taught, and a fourth copolymer is not excluded, it would have been obvious for one of ordinary skill in the art to provide for a fourth copolymer having a different amount of acrylic acid. A fourth absorption maximum, that is lower than the third absorption maximum and higher than the second absorption maximum, at a third distance that is longer than the second distance, would therefore be obtained.
With regard to Claim 9, a decrease in two steps is therefore obtained.
With regard to Claim 17, Holbert et al do not explicitly disclose a first distance that is more than one layer thickness of the inner polymer layer. However, because each layer of the adhesion – promoting layer is a sub – layer, and the inner polymer layer is also a sub – layer, it would have been obvious for one of ordinary skill in the art to provide for each layer of the adhesion – promoting layer and the inner polymer layer to have the same thickness. The first distance would therefore be two layer thicknesses of the inner polymer layer.

s 12 – 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holbert et al (U.S. Patent Application Publication No. 2011/0003096 A1) in view of Overbergh et al (EP 79178 Al) and Knutson et al (U.S. Patent No. 3,658,741) and further in view of Frisk et al (U.S. Patent No. 6,872,459 B1).
Holbert et al, Overbergh et al and Knutson et al disclose a sheet as discussed above. With regard to Claims 12 – 13, Holbert et al, Overbergh et al and Knutson et al fail to disclose an inner polymer layer that is a mixture comprising a polymer produced by means of a metallocene catalyst and an additional polymer.
Frisk et al teach a packaging material (column 5, lines 28 – 34) comprising a seal layer that is a mixture comprising a polymer produced by means of a metallocene catalyst and an additional polymer (column 10, lines 18 – 65) for the purpose of obtaining sealing within a broad range of temperature (column 5, lines 28 – 34).
It therefore would have been obvious for one of ordinary skill in the art to provide for a layer that is a mixture comprising a polymer produced by means of a metallocene catalyst and an additional polymer in order to obtain sealing within a broad range of temperature as taught by Frisk et al.

10. 	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Holbert et al (U.S. Patent Application Publication No. 2011/0003096 A1) in view of Overbergh et al (EP 79178 Al) and Knutson et al (U.S. Patent No. 3,658,741) and further in view of Sase et al (U.S. Patent Application Publication No. 2009/0205994 A1).

Sase et al disclose a sheet that is a film (paragraph 0068) comprising a hole for straw insertion (paragraph 0152) that is a hole ‘8’ through a paper layer ‘3’ (paragraphs 0018 – 0027; Figure 2).
It therefore would have been obvious for one of ordinary skill in the art to provide for a carrying layer having at least one hole, the hole covered with the barrier layer and the inner polymer layer, in order to obtain a straw hole as taught by Sase et al.

11. 	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Holbert et al (U.S. Patent Application Publication No. 2011/0003096 A1) in view of Overbergh et al (EP 79178 A1) and Knutson et al (U.S. Patent No. 3,658,741) and further in view of Curry (U.S. Patent No. 4,267,928).
Holbert et al, Overbergh et al and Knutson et al disclose a sheet as discussed above. Holbert et al, Overbergh et al and Knutson et al fail to disclose rolling up into a coil.
Curry teaches the coiling of paper for the purpose of obtaining elongated tubular means (spiral; column 5, lines 16 – 26).
It therefore would have been obvious for one of ordinary skill in the art to provide for coiling, therefore rolling up into a coil, in order to obtain elongated tubular means as taught by Curry.

s 24 – 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holbert et al (U.S. Patent Application Publication No. 2011/0003096 A1) in view of Overbergh et al (EP 79178 A1) and Knutson et al (U.S. Patent No. 3,658,741) and further in view of Blemberg et al (U.S. Patent No. 5,108,844).
Holbert et al, Overbergh et al and Knutson et al disclose a sheet as discussed above. With regard to Claim 24, Holbert et al, Overbergh et al and Knutson et al fail to disclose a container precursor comprising a fold with at least two adjoining folding surfaces, wherein a section of the folding surfaces is joined by sealing with another section.
Blemberg et al teach that it is well known in the art to form a pouch by folding a film twice the desired length of the pouch, and joining the surfaces of the film by sealing (conventional methods; column 4, lines 40 – 56).
It therefore would have been obvious for one of ordinary skill in the art to provide for folding the sheet, which is a film, and joining the surfaces of the film by sealing, therefore a section of the folding surfaces joined by sealing with another section, in order to provide a pouch by a method well known in the art as taught by Blemberg et al. A fold would therefore be obtained.
With regard to Claim 25, the claimed aspect of ‘folding’ is a product – by – process limitation and is therefore given little patentable weight.
With regard to Claim 26, the claimed aspect of ‘a temperature in a range of 10 to 50 degrees Celsius’ is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.

With regard to Claims 28 – 33, the claimed aspect of folding ‘along a crease’ is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claims 34 – 35 the container taught by Blemberg et al is filled with food and sealed (column 4, lines 61 - 68).

ANSWERS TO APPLICANT’S ARGUMENTS
13.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claims 1 – 13, 16 – 18 and 24 – 35, 35 U.S.C. 103(a) rejection of Claims 1 – 11 and 16 – 17 as being unpatentable over Lu et al (U.S. Patent Application Publication No. 2004/0105994 A1) in view of Overbergh et al (EP 79178 A1) and Knutson et al (U.S. Patent No. 3,658,741) and Lee (U.S. Patent No. 7,528,185), 35 U.S.C. 103(a) rejection of Claim 18 as being unpatentable over Lu et al (U.S. Patent Application Publication No. 2004/0105994 A1) in view of Overbergh et al (EP 79178 A1) and Knutson et al (U.S. Patent No. 3,658,741) and Lee (U.S. Patent No. 7,528,185) and further in view of Curry (U.S. Patent No. 4,267,928) and 35 U.S.C. 103(a) rejection of Claims 24 – 35  as being unpatentable over Lu et al (U.S. Patent Application Publication No. 2004/0105994 A1) in view of Overbergh et al (EP 79178 A1) and Knutson et al (U.S. Patent No. 3,658,741) and Lee (U.S. Patent No. 7,528,185) and further in view of Blemberg et al (U.S. Patent No. 5,108,844), of record in the previous Action, have been 


	
	
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782